IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,569-01


   EX PARTE RIGOBERTO SOLIZ-REYES AKA EUGENIO SANDOVAL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR06003548-F(1) IN THE 214TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to attempted burglary of a habitation and was sentenced to ten years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       This Court dismissed the WR-93,569-01 application without written order on March 16,

2022. After reconsideration on our own motion, the Court withdraws the previous dismissal entered

in this application and substitutes this order. TEX . R. APP. P. 79.2(d).

       The trial court has entered findings of fact and conclusions of law recommending that relief
                                                                                               2

should be denied because the Doctrine of Laches bars consideration of Applicant’s allegations. We

agree. Based on the trial court’s findings of fact and conclusions of law, as well as our own

independent review of the record, we deny relief.



Filed: April 20, 2022

Do not publish